    Case 1:19-cv-02410 Document 1 Filed 08/23/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO




Civil Action No. 1:19-cv-2410


MICHAEL MOORES,
            Plaintiff,

         v.

STATE FARM MUTUAL AUTOMOBILE COMPANY
            Defendant.


______________________________________________________________________

              DEFENDANT’S NOTICE OF REMOVAL OF ACTION
______________________________________________________________________

         Pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1446, Defendant State Farm

Mutual Automobile Company, hereby files its Notice of Removal of the above-captioned

action to this Court, and states as follows:

         1.        Defendant State Farm Mutual Automobile Company is named as

defendant in Civil Action No. 2019CV32986 in Denver County District Court (the “State
Court Action”).

         2.        The Complaint in the State Court Action was filed with the Clerk of the

District Court of Denver County, in Denver, Colorado on August 2, 2019.                 Plaintiff

served the Summons and Complaint to Defendant on August 2, 2019.

         3.        Therefore, this Notice is being filed with this Court within thirty (30) days

after the Plaintiff’s Complaint was served upon the Defendant’s registered agent setting

forth the claims for relief upon which Plaintiff’s action is based.

         4.        To the best of Defendant’s knowledge, all pleadings that have been filed
or served in the State Court Action are attached hereto as Exhibit “A.” To the best of



4816-7464-3731.1
    Case 1:19-cv-02410 Document 1 Filed 08/23/19 USDC Colorado Page 2 of 3




Defendant’s knowledge, no further proceedings, process, pleadings, orders, or other

papers have been filed or served in the State Court Action.

         5.        Defendant has not yet filed its Answer in the State Court Action.

Defendant will file its responsive pleading in the next seven (7) days, in accordance with

Fed. R. Civ. P. 81(c)(2)(C).

         6.        State Farm Mutual Automobile Insurance Company avers that this Court

has diversity jurisdiction over Plaintiff’s claims because this is a civil action between

parties of diverse citizenship. Additionally, Plaintiff alleges that the amount in

controversy exceeds $75,000. Thus, this Court has original jurisdiction pursuant to 28

U.S.C.A. § 1332.

         7.        Pursuant to Paragraph 1 of the Complaint, Plaintiff is a resident of the

State of Colorado. See Ex. A, Compl., ¶1. The Plaintiff also identifies his home address

in Littleton, Colorado. Plaintiff correctly states that Defendant is a company with a

registered agent in and that regularly conducts business activities in the State of

Colorado; however, Defendant is actually a foreign corporation incorporated in the State

of Illinois with its principal place of business located at One State Farm Plaza,

Bloomington, Illinois 61710. See United States Securities and Exchange Commission

Form D, attached hereto as Exhibit B. This civil action is one that may be removed to
this Court by Defendant pursuant to the provisions of 28 U.S.C. § 1446(a) because this

Court has diversity jurisdiction.

         8.        Plaintiff alleges that this action is a civil action involving an amount in

controversy exceeding $100,000, exclusive of interest and costs. See Exhibit A, Civil

Cover Sheet; Paros Props. LLC v. Colo. Cas. Ins. Co., 835 F.3d 1264 (10th Cir., Aug.

29, 2016). Plaintiff’s policy for underinsured or uninsured motorist benefits has limits in

the amounts of $250,000 per person or $500,000 per accident. Plaintiff is claiming

injuries including a shoulder surgery six weeks after the subject accident, as well as
claims for Breach of Contract, First Party Statutory Claim Under C.R.S. § 10-3-1116 and



4816-7464-3731.1
    Case 1:19-cv-02410 Document 1 Filed 08/23/19 USDC Colorado Page 3 of 3




Bad Faith at two times the covered underinsured motorist benefits.

         9.        Promptly after the filing of this Notice of Removal, Defendant shall provide

notice of the removal to Plaintiff in the State Court Action and to the Clerk of the Court in

the State Court Action, as required by 28 U.S.C. § 1446(d).

         WHEREFORE, Defendant prays that the above-described action now pending in

Denver County District Court, be removed therefrom to this Court.

         Respectfully submitted this 23rd day of August, 2019.


                                       By:    ________s/Rebecca K. Wagner_________
                                              Rebecca K. Wagner (CO Bar No. 33473)
                                              CAMPBELL, WAGNER, FRAZIER &
                                              DVORCHAK, LLC
                                              5251 DTC Parkway, Suite 350
                                              Greenwood Village, CO 80111
                                              (303) 831-5990
                                              Email: rwagner@cla-law.net
                                              Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of August, 2019, I presented the foregoing
DEFENDANT’S NOTICE OF REMOVAL OF ACTION to the Clerk of the Court for filing
and uploading to the CM/ECF system.



                                              ______s/ Charla Crutchfield




4816-7464-3731.1
